DETAILED ACTION

Claims 1-16 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 6 and 14 are objected to because of the following informalities: These claims recite the phrase “for the test cores each”.  This is an awkward sentence structure and would be better if rewritten to recite “for each of the test cores”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 10:
These claims recite the limitation "the sum" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 11:
These claims recite the limitation "a plurality of test nets" in line 2. It is not clear if these are the same or different “plurality of test nets” that are recited in claims 2 and 10, respectively. This ambiguity renders these claims indefinite. Clarification and correction are required.
Claims 4, 5, 12 and 13:
These claims are also rejected because they depend on a base rejected claim and have the same problems of indefiniteness and/or insufficient antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilliges (US-20020070725), hereinafter Hilliges.
Claim 1:
Hilliges teaches a system of testing a single device under test (DUT) (Fig. 7, DUT 600) through multiple cores in parallel (Fig. 7, per-pin testing units 700A-700W of the ATE 200), and the system comprising: 
a computer device (Fig. 7, controlling workstation 720); and 
a plurality of test cores (Fig. 7, per-pin testing units 700A-700W) electrically connected to the computer device (Fig. 7, controlling workstation 720; A controlling workstation 720 interfaces to the per-pin testing units 700 as well as shared components in the ATE 200 to download setup data or to upload result data. The controlling workstation 720 also starts test execution, but does not participate in the test execution that is under control of the per-pin testing units 700 with the help of a central synchronization unit 730, ¶ [0085]-[0086]), and the computer device configured to evenly allocate a test quantity of the DUT to the test cores, so as to control a period of testing the DUT through the test cores in parallel (The ATE-port configuration can be switched from one sub-test to another, but also within a pattern program. Hence, testing sequences can extend from a single test period up to complete tests. The DUT-core pattern are maintained independent from the DUT-core access protocol--hereby supporting: of DUT-core pattern, interleaving of pattern data to maximize utilization of the available bandwidth and ultimately reducing test execution time by parallel testing of multiple DUT-cores. (Emphasis added. ¶¶ [0164]- [0167])).
Claim 9:
This claim recites similar limitations as claim 1 and is reject as such.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hilliges (US-20020070725), hereinafter Hilliges, in view of Kim et al. (US-20200393509), hereinafter Kim.
Claims 6-8 and 14-16:
These claims can be summarized as claiming the computer device calculates an amount of each kind of test parameters of the DUT, so as to evenly allocate the amount of each kind of test parameters for the test cores each, which are non-capacitive parameters. These non-capacitive parameters are resistance values, inductance values, voltage values, power-on parameters, electrical parameters of pins of an integrated circuit, and voltage parameters of a clamping diode.
As such, Hilliges does not explicitly teach the above claim summay. However, Hilliges does teach digital testing via the per-pin testing units 700A-700W of the ATE 200 and analog testing via an analog stimulation unit (ASU) and an analog capture unit (ACU).  Kim teaches in an analogous art teaches many of the claimed non-capacitive parameters in that [t]he PMU 390 performs a function of measuring a voltage and a current of a power terminal or a specific signal terminal of the DUT, and the AMU 395 performs a function of measuring an analog signal. (¶ [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Hilliges’ ATE 200 to include Kim’s PMU 390 and AMU 395, to enable the calculation of the above claims parameters. The artisan would be motivated to do so because it would enable Hilliges capable of providing a function of analyzing and storing various signals and results, which are generated during a test process, in real time. (Kim ¶ [0018]).

Allowable Subject Matter
Claims 2 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. In other words, amend claim 1 to include the limitations of claim 2 and amend claim 9 to include the limitations of claim 10. None of the prior art listed teaches “the computer device calculates a plurality of total capacitance values of a plurality of test nets of the DUT, and classifies and ranks the total capacitance values, so as to allocate the test nets to the test cores correspondingly, thereby equalizing the sum of the total capacitance values for the test cores each”.
Claims 3-5 and 11-13 would be allowable also due to their dependence on claims 1 and 10, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US-20200363465) teaches A test system includes a plurality of test core devices and a plurality of first buses. The plurality of test core devices are electrically connected to a device under test (DUT). The plurality of first buses are electrically connected to the test core devices, where at least one set of test core devices selected from the plurality of test core devices are merged to be a merged test core device through one or more of the plurality of first buses. (Abstract, Fig. 1).
Nakajima et al. (An ATE Architecture for Implementing Very High Efficiency Concurrent Testing, 2012, IEEE, pp. 1-10) teaches [w]ith the spread of SOC and SIP devices, the independence of IP core operations inside devices have recently been increasing, and there has been growing demand for concurrent testing. In this paper, we propose an Automatic Test Equipment (ATE) architecture that implements concurrent testing with true parallel execution. This architecture makes concurrent testing easy to develop and achieves very high concurrent efficiency. It also exhibits very high multi-site efficiency when used in combination with multi-site testing. It is therefore expected to substantially reduce the Cost of Test (CoT). To confirm these effects, we present experimental results using four mixed-signal devices in both multi-site testing and concurrent testing. We also discuss some applications of the proposed scheme. (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        11/18/2022